     Case 1:20-cv-00438-JTN-SJB ECF No. 8 filed 07/23/20 PageID.46 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

NAZIRY KMET,

                        Plaintiff,                    Case No. 1:20-cv-438

v.                                                    Honorable Janet T. Neff

SECRETARY OF THE DEPARTMENT OF
HOMELAND SECURITY et al.,

                        Defendants.
____________________________/

                                              OPINION

                This is a civil rights action brought by a federal prisoner under under Bivens v. Six

Unknown Named Agents of Fed. Bur. of Narcotics, 403 U.S. 388 (1971). Under the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is required

to dismiss any prisoner action brought under federal law if the complaint is frivolous, malicious,

fails to state a claim upon which relief can be granted, or seeks monetary relief from a defendant

immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A. The Court must read Plaintiff’s pro

se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s

allegations as true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez,

504 U.S. 25, 33 (1992). After careful review of Plaintiff’s allegations, the Court will dismiss

Plaintiff’s complaint for failure to state a claim.

                                              Discussion

I. Factual allegations

                Plaintiff is presently incarcerated at the Calhoun County Correctional Center.

Plaintiff sues the Secretary of the Department of Homeland Security (DHS), the Director of U.S.
   Case 1:20-cv-00438-JTN-SJB ECF No. 8 filed 07/23/20 PageID.47 Page 2 of 6



Immigration and Customs Enforcement (ICE), ICE Officer Unknown Gillespie, and ICE Officer

Unknown Stevenson.

               Plaintiff asserts that he is a lawful permanent resident in the United States. In the

instant case, Plaintiff states that ICE issued a “Warrant for Arrest of Alien” and “Immigration

Detainer – Notice of Action” on December 13, 2019, while Plaintiff was confined at the North

Lake Correctional Facility in Baldwin, Michigan. The warrant was served on Plaintiff by

Defendant Gillespie on December 18, 2019. The warrant, which is attached to the complaint as

an exhibit, was signed by Defendant Stevenson and indicates that he had determined that there was

probable cause to believe that Plaintiff is removable from the United States. (ECF No. 1-1.) This

determination is based upon biometric confirmation of Plaintiff’s identity and a records check of

federal databases that affirmatively indicate by themselves or in addition to other reliable

information, that Plaintiff either lacks immigration status or notwithstanding such status is

removable under U.S. immigration law; and/or that Plaintiff voluntarily made statements that

affirmatively indicate he is removable under U.S. immigration law. Id. The notice of action

instructed the North Lake Correctional Facility to maintain custody of Plaintiff for a period not to

exceed 48 hours beyond the time when he would otherwise be released in order to allow DHS to

assume custody of Plaintiff. (ECF No. 1-2.)

               Plaintiff claims that his status as a lawful permanent resident cannot change unless

an immigration judge determines that such status should be revoked. Plaintiff states that ICE’s

issuance of detainers based on information contained in inaccurate, incomplete, and error-filled

databases violates the Fourth Amendment. Plaintiff alleges that he faces days of unconstitutional

imprisonment as a result of an immigration detainer.




                                                 2
   Case 1:20-cv-00438-JTN-SJB ECF No. 8 filed 07/23/20 PageID.48 Page 3 of 6



               Plaintiff seeks an end to the practice of ICE officers determining probable cause

and issuing detainers based on these problematic databases. Plaintiff seeks a permanent injunction

ending this practice, and asks the Court to declare the warrant and detainer which were issued

against him to be invalid.

               Plaintiff has also filed a petition pursuant to 28 U.S.C. § 2241 in this Court, which

challenges his ICE immigration detainer. See Kmet v. Secretary of the Dept. of Homeland Security,

et al., Case No. 1:20-cv-18 (W.D. Mich.). A report and recommendation was issued in that case

on May 18, 2020, and objections have been filed by Mr. Kmet. Id. at ECF Nos. 17 and 21. The

case currently remains pending in this Court.

II. Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not
                                                  3
   Case 1:20-cv-00438-JTN-SJB ECF No. 8 filed 07/23/20 PageID.49 Page 4 of 6



‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

III. Cognizability of claim as a Bivens action

               In Bivens, 403 U.S. 388, the Supreme Court recognized for the first time an implied

private action for damages against federal officers alleged to have violated a citizen’s

constitutional rights. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001). This implied

cause of action is “the federal analog to suits brought against state officials” under 42 U.S.C.

§ 1983. Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006). To state a claim that is cognizable in

a Bivens action, the plaintiff must plead two essential elements: first, that he has been deprived of

rights secured by the Constitution or laws of the United States, and second, that the defendants

acted under color of federal law. Bivens, 403 U.S. at 397. “A Bivens remedy is available only if

(1) there are no ‘alternative, existing process[es]’ for protecting a constitutional interest and, (2)

even in the absence of an alternative, there are no ‘special factors counselling hesitation before

authorizing a new kind of federal litigation.’” Left Fork, 775 F.3d at 774 (quoting Wilkie, 551 U.S.

at 550). “When the design of a Government program suggests that Congress has provided what it

considers adequate remedial mechanisms for constitutional violations that may occur in the course

of its administration, we have not created additional Bivens remedies.” Schweiker v. Chilicky, 487

U.S. 412, 423 (1988)). Thus, “[s]o long as the plaintiff had an avenue for some redress, bedrock

principles of separation of powers foreclosed judicial imposition of a new substantive liability.”

Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 69 (2001) (citation omitted).

               Plaintiff states that he is seeking an injunction preventing Defendants from using

unreliable databases for the issuance of warrants and detainers, as well as an invalidation of the
                                                  4
   Case 1:20-cv-00438-JTN-SJB ECF No. 8 filed 07/23/20 PageID.50 Page 5 of 6



warrant and detainer issued on him. As support for this claim, Plaintiff states that he is facing

additional time in prison as a result of this unconstitutional conduct.

               Although Plaintiff does not specifically state that he is seeking release from

incarceration, the relief being sought by Plaintiff clearly implicates the fact or duration of his

confinement. Section 2241 authorizes district courts to issue a writ of habeas corpus to a state or

federal prisoner who is “in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3). Where a prisoner is challenging the very fact or duration of his

physical imprisonment and the relief that he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal remedy is a

petition for writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Because

there is an alternative existing process for protecting the right being asserted by Plaintiff in this

action, a Bivens remedy is unavailable to Plaintiff.

               In addition, although Plaintiff claims that Defendants’ issuance of the warrant and

detainer were based on unreliable databases, it is clear that the warrant and detainer were issued

on the basis of Plaintiff’s guilty plea and subsequent convictions. Plaintiff was convicted of

submitting more than $6 million in fraudulent Medicare claims, leading to approximately $1.9M

in payouts. United States v. Kmet, 667 F. App’x 357, 358 (3d Cir. 2016). As a result, Plaintiff

was sentenced to 72 months imprisonment. Id. Both of these may make a lawful permanent

resident removable. See 8 U.S.C. §§ 1101(a)(43)(M)(i), 1227(a)(2)(A)(iii). Because there is no

indication that issuance of a detainer based on improper reliance on databases has caused any harm

to Plaintiff, he cannot show that he has been deprived of rights secured by the Constitution or laws

of the United States as required by Bivens. Id., 403 U.S. at 397. Therefore, Plaintiff’s Bivens

action is properly dismissed.



                                                  5
   Case 1:20-cv-00438-JTN-SJB ECF No. 8 filed 07/23/20 PageID.51 Page 6 of 6




IV. Pending motion

               On July 20, 2020, Plaintiff filed a motion for order for home confinement

(ECF No. 7). However, because Plaintiff’s complaint is properly dismissed for lack of merit, his

pending motion is moot.

                                          Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, 28

U.S.C. §§ 1915(e)(2), 1915A, the Court determines that Plaintiff’s complaint will be dismissed for

failure to state a Bivens claim. The Court must next decide whether an appeal of this action would

be in good faith within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth,

114 F.3d 601, 611 (6th Cir. 1997). Although the Court concludes that Plaintiff’s claims are

properly dismissed, the Court does not conclude that any issue Plaintiff might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court

does not certify that an appeal would not be taken in good faith. Should Plaintiff appeal this

decision, the Court will assess the $505.00 appellate filing fee pursuant to § 1915(b)(1), see

McGore, 114 F.3d at 610-11, unless Plaintiff is barred from proceeding in forma pauperis, e.g.,

by the “three-strikes” rule of § 1915(g). If he is barred, he will be required to pay the $505.00

appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               An order and judgment consistent with this opinion will be entered.



Dated:    July 23, 2020                             /s/ Janet T. Neff
                                                    Janet T. Neff
                                                    United States District Judge



                                                6
